Citation Nr: 0844351	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  07-36 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Veteran represented by:	North Dakota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
October 1973.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.  

A hearing at the RO was held in June 2008 before Kathleen K. 
Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to advise a claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the Court held that in the context of a claim 
to reopen, as is the case here, VA must look at the bases for 
the denial in the prior decision and respond with a VCAA 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.

A review of the record indicates that in August 2006, the RO 
provided the veteran with a VCAA notification letter 
outlining the information and evidence necessary to 
substantiate a claim of service connection.  The letter, 
however, does not contain the level of specificity delineated 
by the Court in Kent, particularly the bases for the denial 
in the prior decision and a description of the evidence 
necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

In this case, the veteran seeks service connection for a 
psychiatric disorder.  He reports that he was the victim of 
an assault in May 1972 during which time he sustained a 
severe head injury.  He contends that his current psychiatric 
disorder is a result of that in-service injury.  

A review of the record shows that service connection for a 
psychiatric disorder was previously denied by the Board in a 
November 2005 decision.  In its decision, the Board expressly 
considered the veteran's reports on an in-service assault.  
Indeed, the Board concluded that the veteran was competent to 
report the circumstances of the in-service assault.  However, 
the Board denied service connection for a psychiatric 
disability, finding that a psychiatric disorder was not shown 
to be present during service or within the first post-service 
year, nor was there any indication that the current 
psychiatric disability was related to the veteran's service 
or any incident therein.  

Given the veteran's submissions in support of his application 
to reopen, it does not appear that he has actual knowledge of 
the evidence he needs to submit, nor should he be expected to 
understand from the August 2006 notice what is needed to 
reopen his claim.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Thus, the Board finds that a remand is 
necessary so that appropriate notice may be provided to the 
veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran and his representative 
should be provided with appropriate 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which includes an 
explanation as to the bases for the prior 
denial of service connection for a 
psychiatric disability and a description 
of the evidence necessary to substantiate 
those elements found lacking in the 
previous denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006). 

2.  After affording the veteran the 
opportunity to respond, and after 
conducting any additional development 
deemed necessary, the RO should 
readjudicate the veteran's claim, 
considering all the evidence of record.  
If the veteran's claim remains denied, he 
and his representative should be provided 
with a supplemental statement of the case 
and an opportunity to respond.

The case should then be returned to the Board for appropriate 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




